DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 includes the same limitation as the last limitation of amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irish (US 2016/0378549 A1) in view of Beauchamp et al. (US 6,621,505 B1).

Irish was cited in the previous Office Action as pertinent prior art and Beauchamp was cited in the previous Office Action.

Regarding claim 1, Irish teaches the invention substantially as claimed including a method comprising: 
displaying, on a first client device, a plurality of tasks ([0201]: The first user interface 1430 may provide a plurality of assignable tasks; [0038] According to one exemplary embodiment, the method may include: wherein the assignor comprises at least one of: a guardian, a boss, or a parent, and wherein the assignee comprises at least one of: a dependent, an employee, or a child.); 
identifying, by the first client device, a task from the plurality of tasks, the task transferrable to a second client device in communication with the first client device (Fig. 14 shows direct communication between First User Electronic Device 1405 and Second User Electronic Device 1475; [0200]: managing a plurality of assignable tasks, which may be depicted ; and 
sending, by the first client device, metadata for the task to the second client device in response to input received by the first client device, the metadata allowing the second client device to display the same information about the task as was displayed by the first client device, the metadata sent using a direct connection between the first client device and the second client device ([0051]: receiving a request to assign the at least one task to a plurality of assigned assignees of said plurality of assignees; [0208] The plurality of assignable tasks may be sent 1630 from a memory 1440 of the first user electronic device 1405 to a memory 1500 of the second user electronic device 1475; [0081]: receiving, from the assigning user, a list of one or more tasks, associating the tasks with a given task list or to-do list; [0110]: Part of doing things right may include providing thorough instructions, which may include examples of what a good job looks like. A system, according to another exemplary embodiment, may allow uploading of instructions along with reference pictures (same information about the task as was displayed/uploaded by the first client device); [0112] a child (assignee) with the references in their hand, can meet and beat their parents' (assignor's) expectations (as expectations were clear due to receiving and displaying the same information about the task); Fig. 14 shows direct communication as shown below; [0121]: peer-to-peer); and 
sending, from the first client device to a server device, a request to transfer the task to the second client device ([0126]: As shown, the user devices 102 may access the exemplary to-do list system and incentive system service provider 106, via, e.g., but not limited to, a .  

    PNG
    media_image1.png
    751
    537
    media_image1.png
    Greyscale

metadata for the task to the second client device in response to input received by the first client device, the metadata allowing the second client device to display the same information about the task as was displayed by the first client device.

However, Beauchamp teaches sending, by the first client device, metadata for the task to the second client device in response to input received by the first client device, the metadata allowing the second client device to display the task in the same manner as the task was displayed by the first client device (Col. 25, lines 1-15, 29-39: the server may send to the client presentation metadata for an initial screen, as indicated at 410, which the server may be programmed to send based on the user's log-on. This metadata may be stored in the process database. In a preferred embodiment, the initial screen is a "to do" or task list, which is used to list all of the tasks that the user has been assigned to do. At 412, the server transmits data that will be displayed within the initial screen. For example, this data would be information on the actual listing of tasks for that user. The presentation manager in the client then dynamically renders and formats the initial screen according to the presentation metadata, as indicated at 414. The client may also dynamically display data received from the server within the screen, as indicated at 416… At 430, the metadata manager of the server may package together presentation metadata for the first screen in the process (i.e., first client device), and retrieve, at 432, data associated with that presentation metadata from a legacy database or other available database or application. At 434, based on the presentation metadata, the presentation manager of i.e., second client device), as indicated at 436.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beauchamp with the teachings of Schmidt to utilize presentation metadata to determine based on the first device how to display the task list in the second  interface. The modification would have been motivated by the desire of ensuring the worker has access to the same information.

Regarding claim 2, Irish teaches further including: sending, from the first client device to a server device, a request to transfer the task to the second client device ([0126]: As shown, the user devices 102 may access the exemplary to-do list system and incentive system service provider 106, via, e.g., but not limited to, a browser-based internet application, illustrated via web server 108 a, which may perform such functions such as providing load balancing and/or security, and/or a firewall for the service provider 106, as well as serve access to one or more application servers, such as, but not limited to, a database management system such as, e.g., but not limited to, a relational database or other application software system, according to an exemplary embodiment. Further, as illustrated, other devices of users such as, e.g., but not limited to, application store devices, or other devices 116 a, 116 b (collectively 116), may be used to originally subscribe to the service provider's system, for app based embodiments, and may be downloaded onto the appropriate device, as discussed below, which when executed, may .  .  

Regarding claim 4, Irish teaches further including: receiving, by the first client device, user information from the second client device ([0126]: According to an exemplary embodiment, the user device 102 may communicate via network 104 to other user devices 102 via any of various communications applications such as, but not limited to, electronic mail systems or a social network 110 as illustrated including social network service provider device 112 also coupled to network 104, according to an exemplary embodiment.).  

Regarding claim 5, Irish teaches further including:Page 3 of 11Appl. No.: 16/8 89,116Docket No.: CITRiIX-O23PUSReply to Office Action dated July 21, 2021 displaying, by the first client device, a nearby user indicator using the received user information ([0195]: Exemplary near field technology may enable exemplary connection with the smart device (e.g., iPhone, Android, MSFT OS, etc.) to connect which assignee (e.g., child and/or employee or other assignee, etc.)) may have performed the task (e.g., an exemplary accelerometer may show the exemplary emptying of the exemplary can or the refill of water for dogs).).  

Regarding claim 6, Irish teaches wherein the received user information includes one or more task groups to which a user of the second client device is assigned, wherein the identification of the task from the plurality of tasks includes: 
determining that the task is assigned to at least one of the one or more task groups to which the user of the second client device is assigned ([0098] the tasks may be agreed to be 

Regarding claim 7, Irish teaches wherein the received user information includes a role of a user of the second client device, wherein the identification of the task from the plurality of tasks includes: 
determining a role of a user of the first client device and determining that users having the role of the user of the first client device can assign tasks to users having the role of the user of the second client device ([0098]: the goals may be determined by the assignees, the tasks may be set by the donor group members (assignors), the tasks may be agreed to be completed by the beneficiary (task assignee) group members; [0099]; Fig. 14, Assignor Profile 1460 and Task Assignee Profile 1520).

Regarding claim 9, Irish teaches wherein the first client device and the second client device are in communication via a near-field communication (NFC) link or a 5G Device-to- Device (D32D) link ([0185] An exemplary embodiment of the present disclosure may make reference to wired or wireless networks. Wired networks include any of a wide variety of well-known means for coupling voice and data communications devices together. A brief discussion of various exemplary wireless network technologies that may be used to implement the 

Regarding claim 10, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 11, Irish teaches further including: receiving, by the second client device, input to perform one or more actions of the task; and recording, by the second client device, information about the one or more actions to storage ([0139] In 404, a device of a performing user, such as, but not limited to, a child, according to one exemplary embodiment, may receive a task list. The computing device may accept the task list and display the list to the performing user for review and completion of actions; [0208] A completion portion of each of the plurality of assignable tasks may be measured 1640 via a tracking module 1530 stored on at least one of the first and the second memory 1440,1500.).


Regarding claim 13, it is a method type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a system type claim having similar limitations as claim 1 above. Therefore it is rejected under the same rationale. Further the additional limitations of a processor and a non-volatile memory storing computer program code that when executed on the processor causes the processor to execute a process operable to is taught by Irish in at least ([0175] In a similar manner, the term "processor" may refer to any device or portion of a device that processes electronic data from registers and/or memory to transform that electronic data into other electronic data that may be stored in registers and/or memory. A "computing platform" may comprise one or more processors; [0177] Embodiments of the disclosure may be implemented in one or a combination of hardware, firmware, and software. Embodiments of the disclosure may also be implemented as instructions stored on a machine-readable medium that may be read and executed by a computing platform to perform the operations described herein. A machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer). For example, a machine-readable medium may include read only memory (ROM); random access memory (RAM); magnetic disk storage media; optical storage media; flash memory devices; electrical, optical, acoustical or other form of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.), and others.)

Regarding claim 15, it is a system type claim having similar limitations as claim 2 above. Therefore it is rejected under the same rationale.
Regarding claim 17, it is a system type claim having similar limitations as claim 4 above. Therefore it is rejected under the same rationale.

Regarding claim 18, it is a system type claim having similar limitations as claim 5 above. Therefore it is rejected under the same rationale.

Regarding claim 19, it is a system type claim having similar limitations as claim 6 above. Therefore it is rejected under the same rationale.

Regarding claim 20, it is a system type claim having similar limitations as claim 7 above. Therefore it is rejected under the same rationale.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Irish and Beauchamp, as applied to claim 1, 10, and 14, in further view of Koch (US 2016/0094592 A1).

Koch was cited in the previous Office Action.

Regarding claim 8, Irish and Beauchamp do not expressly teach further including receiving, by the first client device, a list of applications available on the second client device, wherein the identification of the task from the plurality of tasks includes: determining that the task is associated with an application included with the list of applications available on the second client device.  

However, Koch teaches further including receiving, by the first client device, a list of applications available on the second client device, wherein the identification of the task from the plurality of tasks includes: 
determining that the task is associated with an application included with the list of applications available on the second client device (¶ [0051]: The application query can be provided by a query string, an object, a flag, or the like. When the application query is received by a device such as the collaborating device 110, the collaborating device 110 can respond with an indication of whether or not the collaborating device 110 is enabled for task collaboration. In some embodiments, the collaborating device 110 can indicate that the collaborating device 110 is enabled for task collaboration by determining that the task collaboration application 108 is installed and/or executing at the collaborating device 110; [0090] In some embodiments, the invitation 120 can include a task description that can describe a task to be collaborated on by the devices, as well as an application query or other functionality to determine if the devices are enabled for the collaboration. In some embodiments, the devices may be determined to be enabled for the collaboration by determining that the devices have installed the task collaboration application 108 and/or similar functionality.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koch with the teachings of Irish to utilize a user device to obtain user information for task collaboration purposes. The modification would have been motivated by the desire of creating groups of collaboration devices.

Regarding claim 12, Koch teaches further including: 
receiving, by the second client device, notification from a server device, the notification configured to authorize transfer of the task from first client device to the second client device (¶ [0032] The user device can send invitations to the devices and query the devices, via the invitations, to determine if the devices are collaboration-enabled and/or wish to participate in the collaboration session. The invitation can explicitly or implicitly request collaboration from the devices. The devices can respond via a response; [0110] From operation 604, the method 600 proceeds to operation 606. At operation 606, the requestor 114 can create a group 118. The devices 134 included in the group 118 created in operation 606 can be identified as those devices 134 that accept the invitations sent in operation 604. For example, the devices 134 can generate responses 122 such as the response 122 shown in FIG. 1A, and the requestor 114 can identify those devices 134 as members of the group 118.); and 
in response to the reception of the notification, executing the one or more actions from the storage on the second client device (¶ [0033] The user device and the one or more collaborating device can execute a portion of the task assigned to those devices or a device-specific iteration of the task.).
Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195